Exhibit CERTIFICATE OF OWNERSHIP AND MERGER Subsidiary Into Parent MERGING PANELTECH INTERNATIONAL HOLDINGS, INC. A Delaware Domestic Corporation (“Subsidiary”) WITH AND INTO CHARLESTON BASICS, INC. A Delaware Domestic Corporation (“Parent”) Pursuant to Section 253 of the Delaware General Corporation Law CHARLESTON BASICS, INC., a Delaware corporation incorporated on the 4thday of April, 2006 (“Parent”), pursuant to the provisions of the General Corporation Law of the State of Delaware; DOES HEREBY CERTIFY FIRST: That Parent is organized and existing under the General Corporation Law of the State of Delaware. SECOND: That Parent owns 100% of the capital stock of PANELTECH INTERNATIONALHOLDINGS, INC., a Delaware corporation incorporated on the 24th day of December,2009, its wholly-owned subsidiary (“Subsidiary”). THIRD: That Parent determined to merge Subsidiary into itself (the “Merger”), pursuant to Section253 of the Delaware General Corporation Law, by a resolution of its Board of Directors(the “Board”) attached hereto as Exhibit A, duly adopted by the unanimous written consent of the members of the Board, dated December 23, 2009. FOURTH: That pursuant to Section 253(b) of the General Corporation Law of Delaware, upon the effectiveness of the merger, Parent, as the surviving corporation of the Merger, changes its corporate name to:Paneltech International Holdings, Inc. FIFTH: The Merger shall become effective upon filing with the Delaware Secretary of State. [Signature Page Follows] 1 IN WITNESS WHEREOF, Parent has caused this certificate of ownership to be executed by its duly authorized officer on this 28th day of December, 2009. CHARLESTON BASICS, INC. By: /s/ Leroy Nott Name: Leroy Nott Title: President 2 Exhibit A Resolutions of the Board of Directors of Charleston Basics, Inc. WHEREAS,
